    Case: 4:20-cv-01800-DDN Doc. #: 10 Filed: 07/20/21 Page: 1 of 2 PageID #: 32




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

    JOSEPH MICHAEL DEVON ENGEL,                       )
                                                      )
                  Plaintiff,                          )
                                                      )
           v.                                         )          No. 4:20-CV-1800 DDN
                                                      )
    CORIZON and MODOC,                                )
                                                      )
                  Defendants.                         )

                                  MEMORANDUM AND ORDER

        This matter is before the Court on plaintiff Joseph Michael Devon Engel’s motion to

proceed in forma pauperis on appeal. ECF No. 8. When the Court dismissed this action on March

15, 2021, the Court certified in writing that an appeal would not be taken in good faith, see ECF

Nos. 5 & 6; 28 U.S.C. § 1915(a)(3), and it is not apparent that plaintiff now seeks appellate review

of any issue that is not frivolous. See Coppedge v. United States, 369 U.S. 438, 445 (1962).

        Furthermore, plaintiff has repeatedly filed meritless lawsuits in this Court, to the point

where this Court has found his litigation practices to be an abuse of the judicial process. See ECF

No. 5. Despite plaintiff’s averments in the instant motion, see ECF No. 8 at 1, plaintiff has filed

at least three actions that were dismissed because they were frivolous, malicious, or failed to state

a claim upon which relief may be granted. 1 Accordingly, he has accumulated three “strikes” as

defined in 28 U.S.C. § 1915(g), and his averments do not establish he is under imminent danger

of serious physical injury. For all of these reasons, the Court therefore finds plaintiff may not

proceed in forma pauperis on appeal. The instant motion will be denied.



1
 See Engel v. Governor of Missouri, No. 1:20-cv-217-HEA (E.D. Mo. Dec. 15, 2020); Engel v. United States of
America, No. 4:20-cv-1742-MTS (E.D. Mo. Dec. 18, 2020); Engel v. Missouri Courts, No. 4:20-cv-1258-SPM (E.D.
Mo. Dec. 21, 2020).
 Case: 4:20-cv-01800-DDN Doc. #: 10 Filed: 07/20/21 Page: 2 of 2 PageID #: 33




      Accordingly,

      IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis on

appeal [ECF No. 8] is DENIED.



      Dated this 20th day of July, 2021.
                                                     /s/ David D. Noce
                                           UNITED STATES MAGISTRATE JUDGE




                                           2
